Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing or sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: maintaining an information exchange environment configurable to allow users of an application or service to exchange suggestion data with product development entities associated with the application/service, the suggestion data comprising suggestions related to the application/service/processing a request to submit first suggestion data related to the application or service/responsive to processing the request, displaying a user interface of the application or service, the user interface being displayed in a mode configured to allow the first user to click anywhere in the user interface without affecting the application or service/prompting the first user to click on a feature about which the first suggestion data is related when the user interface is displayed in the mode/responsive to the first user clicking the region of the user interface, classifying, based on the region of the user interface containing a dynamically generated user interface element identifier associated with a first feature of the application or service and a set of actions taken by the first user to navigate to a page associated with the region, the first suggestion data as being associated with the first feature/providing the first suggestion data to a first product development entity associated with the first feature. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “users may wish to make suggestions about improvement of features or addition of new features to any type of application or service”, “provision of suggestions may be made easy by allowing customers to submit suggestions directly in the user interface of the CRM platform”, “each time a customer submits a suggestion, the suggestion may be automatically classified and routed to the appropriate product manager and/or product development group”. Claim 1 also recites the abstract concept of managing personal behavior or relationships or interactions between people (including following rules or instructions), which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: providing, based on the classification of the first suggestion data, the first suggestion data to a first product development entity associated with the first feature.
This judicial exception is not integrated into a practical application. The additional elements of a database system/a device/a user interface represent generic computing elements. They do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed invention represent generic computing elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 8 and 15 are directed to a method and computer program product for performing similar steps to those of method claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, claims 8, 15 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2-7, 9-14, 16-19 further include the additional elements of a CRM platform/social networking system/on-demand computing environment. These elements do no more than generally link the use of the judicial exception to a particular technological environment/field of use. The dependent claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-19.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims present a technical solution to a technical problem
	Examiner respectfully disagrees that the claimed invention provides a technical solution to a technical problem.  Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “users may wish to make suggestions about improvement of features or addition of new features to any type of application or service”, “provision of suggestions may be made easy by allowing customers to submit suggestions directly in the user interface of the CRM platform”, “each time a customer submits a suggestion, the suggestion may be automatically classified and routed to the appropriate product manager and/or product development group”. There is no technical solution/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or improves another technology/technical field.

				such automated classification provides a technical solution – i.e. flexible user interface – to a technical problem (e.g. indistinguishability to humans of features in a particular region of the UI)
	The user interface used to implement the claimed invention represents a generic computing element- i.e. generic user interface that accepts user input and provides output to the user. The user interface itself does not have its functionality improved as a result of the claimed invention being implemented. The claimed invention, when implemented, seeks to at best provide a business practice/goal optimization, as is further described in the Applicant’s Spec.: “users may wish to make suggestions about improvement of features or addition of new features to any type of application or service”, “provision of suggestions may be made easy by allowing customers to submit suggestions directly in the user interface of the CRM platform”, “each time a customer submits a suggestion, the suggestion may be automatically classified and routed to the appropriate product manager and/or product development group”. There is no technical solution/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device (including the user interface) itself, or improves another technology/technical field.

				classification of the feature may be automated and feedback can be provided by the user even if he or she cannot resolve or determine the particular feature about which he/she wishes to provide feedback
	Allowing a user to provide feedback/suggestions/recommendations regarding an application or service represents a business practice/goal; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. The claimed invention, when implemented, seeks to at best provide a business practice/goal optimization, as is further described in the Applicant’s Spec.: “users may wish to make suggestions about improvement of features or addition of new features to any type of application or service”, “provision of suggestions may be made easy by allowing customers to submit suggestions directly in the user interface of the CRM platform”, “each time a customer submits a suggestion, the suggestion may be automatically classified and routed to the appropriate product manager and/or product development group”. There is no technical solution/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or improves another technology/technical field.

				claims are not directed to a judicial exception under the subject matter eligibility examination guidelines
	Examiner respectfully disagrees. Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing or sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: maintaining an information exchange environment configurable to allow users of an application or service to exchange suggestion data with product development entities associated with the application/service, the suggestion data comprising suggestions related to the application/service/processing a request to submit first suggestion data related to the application or service/responsive to processing the request, displaying a user interface of the application or service, the user interface being displayed in a mode configured to allow the first user to click anywhere in the user interface without affecting the application or service/prompting the first user to click on a feature about which the first suggestion data is related when the user interface is displayed in the mode/responsive to the first user clicking the region of the user interface, classifying, based on the region of the user interface containing a dynamically generated user interface element identifier associated with a first feature of the application or service and a set of actions taken by the first user to navigate to a page associated with the region, the first suggestion data as being associated with the first feature/providing the first suggestion data to a first product development entity associated with the first feature. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “users may wish to make suggestions about improvement of features or addition of new features to any type of application or service”, “provision of suggestions may be made easy by allowing customers to submit suggestions directly in the user interface of the CRM platform”, “each time a customer submits a suggestion, the suggestion may be automatically classified and routed to the appropriate product manager and/or product development group”. Claim 1 also recites the abstract concept of managing personal behavior or relationships or interactions between people (including following rules or instructions), which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: providing, based on the classification of the first suggestion data, the first suggestion data to a first product development entity associated with the first feature. Independent claims 8 and 15 are directed to a method and computer program product for performing similar steps to those of method claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1.  Remaining dependent claims 2-7, 9-14, 16-19 further narrow the abstract ideas of the independent claims themselves. 


				cited prior art does not teach the amended claimed limitations of the present claims
	Examiner agrees; the prior art rejections have been overcome and have been withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/20/2022